

116 SRES 644 IS: Expressing the sense of the Senate that the United States Postal Service should remain a strong and universal service for the people of the United States, and should receive an appropriation to offset revenues lost due to the COVID–19 emergency.
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 644IN THE SENATE OF THE UNITED STATESJuly 1, 2020Mr. Booker (for himself, Mr. Schumer, Mr. Peters, Mr. Blumenthal, Mr. Whitehouse, Mr. Carper, Mrs. Gillibrand, Mr. Jones, Mr. Coons, Mr. Reed, Ms. Baldwin, Mr. Sanders, Ms. Smith, Mr. Menendez, Ms. Rosen, Mr. Bennet, Mr. Udall, Mrs. Feinstein, Ms. Harris, Mr. Merkley, Mr. King, Ms. Sinema, Mr. Markey, Mrs. Murray, Mr. Tester, Mr. Durbin, Mr. Murphy, Ms. Hirono, Mr. Manchin, Mr. Cardin, Ms. Stabenow, Ms. Klobuchar, Mr. Brown, Ms. Duckworth, Ms. Warren, Mr. Van Hollen, Mr. Wyden, Ms. Cantwell, Ms. Hassan, Ms. Cortez Masto, Mrs. Shaheen, Mr. Heinrich, Mr. Schatz, Mr. Kaine, Mr. Casey, Mr. Leahy, and Mr. Warner) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental AffairsRESOLUTIONExpressing the sense of the Senate that the United States Postal Service should remain a strong and universal service for the people of the United States, and should receive an appropriation to offset revenues lost due to the COVID–19 emergency.Whereas the United States Postal Service is, by law, a basic and fundamental service provided to the people by the Government of the United States, authorized by the Constitution, created by Act of Congress, and supported by the people;Whereas the United States Postal Service is obligated under the law to provide prompt, reliable, and efficient services to patrons in all areas and render services to all communities, in such a way so that the costs of the Postal Service shall not be apportioned to impair the overall value of such service to the people;Whereas the United States Postal Service maintains a universal network that connects all rural, suburban, and urban communities in the United States;Whereas the United States Postal Service carries necessary correspondence and goods to each community, including prescriptions and critical medications;Whereas the United States Postal Service uniquely serves the last mile, delivering to every business and residential customer not fewer than 6 days per week;Whereas the United States Postal Service helps small businesses stay connected with their customers no matter where they live;Whereas more than 630,000 employees work for the United States Postal Service, including more than 97,000 military veterans, to carry out this mission; andWhereas the United States Postal Service is at the center of the mailing industry, which generates $1,600,000,000,000 annually and employs approximately 7,300,000 individuals in the United States: Now, therefore, be itThat it is the sense of the Senate—(1)that the United States Postal Service—(A)should not close post offices or facilities, especially in areas that would otherwise lack access to the services these facilities provide;(B)should not reduce its standards of service, or prevent individuals and businesses in every community from receiving their mail expediently and predictably;(C)should not unduly or excessively raise the prices of its products or services in such a way as to jeopardize the affordability and accessibility of such products and services in each community across the nation; and(D)should maintain prompt, reliable, and efficient services to all patrons affordably, as required under the law and by the people of the United States; and(2)that Congress should appropriate funds to offset lost revenues of the United States Postal Service during the COVID–19 emergency and should take all appropriate measures to ensure the United States Postal Service maintains its services and remains an accessible, independent establishment of the Federal Government.